Citation Nr: 1046177	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  10-17 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a cold weather 
injury to all four extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The Veteran served on active duty from December 1940 to October 
1945, and participated in the Northern France, Rhineland, 
Ardennes, and Central Europe campaigns during World War II.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2009 rating decision by the Department of Veterans 
Affairs Medical and Regional Office (RO) Center in Wichita, 
Kansas.  This case was previously before the Board in June 2010 
and remanded at that time for additional development and 
readjudication.  

The Veteran has submitted copies of additional service personnel 
records since the issuance of the supplemental statement of the 
case (SSOC) in October 2010.  Although no waiver was submitted in 
conjunction with these records, the evidence contained therein is 
duplicative of evidence that was previously considered by the RO.  
Moreover, the Board's decision herein to grant the Veteran's cold 
injury claim is based, in part, on the fact that his service 
personnel records support his statements concerning his 
experiences of exposure to extreme cold conditions in service.  
As such, the Veteran will not be prejudiced by the Board 
proceeding to a decision on his claim.  38 C.F.R. § 20.1304(c) 
(2010).  

Further review of the claims folder indicates that, in the notice 
of disagreement which was received at the RO in July 2009, the 
Veteran raised the issue of entitlement to a compensable rating 
for the service-connected chronic prostatitis.  He maintains that 
this disability has worsened.  This issue is not inextricably 
intertwined with the current appeal and has not been considered 
by the agency of original jurisdiction (AOJ).  Accordingly, the 
claim is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Cold injury with arthropathy and sensory neuropathy of both hands 
and feet is reasonably shown to have had its origins during the 
Veteran's active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, cold injury 
with arthropathy and sensory neuropathy of both hands and feet 
was incurred in his active duty.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist a claimant in substantiating a claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2010).

The VCAA applies in the instant case.  However, as the decision 
below constitutes a full grant of the benefits sought in the 
present appeal, any deviation in the execution of the VCAA 
requirements by the RO constitutes harmless error, and does not 
prohibit consideration of this matter on the merits.  

Pertinent Statutes and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where there 
is a chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 
247, 253 (lay evidence of in-service incurrence is sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Factual Background and Analysis

The Veteran alleges that he was exposed to severe cold weather 
while serving in the Battle of the Bulge during World War II and 
that, as a result of such service, he now has cold weather injury 
residuals affecting both his upper and lower extremities. 

While an in-service cold weather injury has not been verified by 
service treatment records, as noted previously, the Veteran's 
separation report reflects that his military occupational 
specialty (MOS) was that of a field lineman and that he 
participated in battle campaigns in Northern France, Rhineland, 
Ardennes, and Central Europe during World War II.  As such, the 
Board concedes that he was exposed to extreme cold during service 
and that he suffered the requisite in-service injury or 
disability as contended.  

Further, the Board acknowledges that there are no medical records 
immediately after the Veteran's service discharge that contain a 
diagnosis suggestive of cold injury.  In fact, the claims folder 
is devoid of any pertinent treatment records or other medical 
documents until VA examination in 2010, 65 years later.  At that 
time the examiner reviewed the claims file in its entirety, took 
a detailed history of the Veteran's military service, post-
service symptoms, and complaints.  

Specifically, at the 2010 VA examination, the Veteran reported 
that he had spent 18 months in Europe and that his cold exposure 
occurred during the winter in December 1944 and January 1945 with 
temperatures below 0 degrees and with falling snow.  His symptoms 
included painful hands and feet, discoloration, blisters, and 
peeling skin and lasted several weeks.  He did not receive 
medical care at the time of the injury, but rather treated 
himself by changing his socks often as they tended to get wet 
when he walked through the snow.  The Veteran also did not seek 
treatment for cold injury after the military or discuss his cold 
injury with post-service doctors.  After service, the Veteran was 
employed as a professional plasterer for about 60 years and 
worked until approximately a year ago.  He further reported that 
his in-service cold injury caused pain and stiffness in his hands 
and made his ability to work somewhat difficult.  

Neurological examination completed in 2010 revealed evidence of 
sensory deprivation of both feet, and to a lesser degree the 
hands, to pinprick and touch.  X-rays showed advanced 
osteoarthritis in both hands as well as bunions, degenerative 
changes, hammertoe deformities, and calcaneal spurs in both feet.  
The clinical impression was cold injury with arthropathy, sensory 
neuropathy, and decreased sensation of both hands and feet.  

The examiner concluded that it was at least as likely as not that 
the Veteran's painful hands and feet and loss of sensation were 
secondary to his cold exposure in World War II in Europe.  In 
reaching rendering this opinion, the examiner considered the 
Veteran's history of having been in combat in that area during 
that interval of time and found the assertions regarding exposure 
to cold as reliable.  The examiner explained that it was known 
that cold exposure/injury is a precursor of arthritic and sensory 
changes in the affected parts.  He also noted that, given the 
Veteran's age, degenerative joint disease could certainly occur 
through use and age.  However, the Veteran did not have any other 
conditions that might predispose him to neuropathy, and the 
severity of his arthropathy, particularly in the hands, led the 
examiner to believe that it was at least as likely as not that 
cold injury had an adverse affect on the Veteran's hands and 
feet.  

In this case, despite evidence which suggests that the Veteran's 
arthropathy and neuropathy may have had its onset many decades 
after service discharge, the Board is not permitted to render its 
own medical opinion, and must rely upon the objective medical 
evidence when making our decision.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The record supports the Veteran's 
exposure to cold weather in service although there is no 
contemporaneous evidence of actual cold injury.  Of further 
significance to the Board in this matter is the fact that the 
claims folder contains a positive nexus opinion (supporting the 
finding that the arthropathy and sensory neuropathy of the 
Veteran's hands and feet are causally related to his conceded 
in-service cold weather injury) and no contrary medical opinion.  

In summary, having weighed the evidence both in support of and 
against the claim, the Board concludes that the preponderance of 
evidence is not against a finding in favor of the Veteran.  
Rather, the evidence is in relative equipoise, and service 
connection for cold injury with arthropathy and sensory 
neuropathy of the both hands and feet is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.




(CONTINUED ON NEXT PAGE)
ORDER

Service connection for cold injury with arthropathy and sensory 
neuropathy of both hands and feet is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


